DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received May 23, 2022:
Claims 2-3 have been canceled as per Applicant’s request. Claim 11 has been added.  Claims 1 and 4-11 are pending.
The previous rejection is maintained with slight changes made in light of the amendment (i.e. new reference regarding newly cited claim).  All changes to the rejection are necessitated by the amendment.  Thus, the action is final.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2016-0081395 (Lee et al.). 
	As to claim 1, Lee et al. teach an electrolyte for a lithium battery, the electrolyte comprising: a non-aqueous organic solvent; and a lithium salt comprising lithium hexafluoro phosphate (LiPF6), lithium bis(fluorosulfonyl) imide (LiFSI) (formula 1, where Rf1 and Rf2 are F – formula 1, para 0014), and lithiumtetrafluoroborate (LiBF4) (para 0043), wherein based on 1 mole (mol) of LiPF6, the amount of LiFSI is in a range of about 0.01 mol to about 1.2 mol, and the amount of LiBF4 is in a range of about 0.05 mol to about 0.7 mol (note: mol ratios of LiPF6 and LiFSI can be found in para 0064 (10-90 mol% of LiFSI of the total of LiFSI and FiPF6, while the amount of LiBF4 0.01-1.5 weight % by weight of the electrolyte (para 0071).)
	Although the amounts taught by Lee et al. are not presented in the same manner as the claimed invention, and overlapping range would exist.  For example:
At 10% LiFSI/(LiFSI+LiPF6): 1 mol of LiPF6 would require the presence of 0.11 mol LiFSI (fits both prior art (para 0064) and claimed invention).
Regarding LiBF4 , in para 0094, ethylene carbonate (density is 1.32 g/cc) and ethylmethyl carbonate (density is 0.997 g/cc) are used as the mixed solvent.  Using 1 g/cc (1000 g/L) as an approximate density (for ease of calculation), and 0.5% of LiBF4 (93.746 g/mol) (at neither the upper nor lower limit of the range in the prior art, which indicates that approximation encompassed what is within the art), the amount of moles for a 1 L solution basis is 0.53 mol LiBF4.  “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”  See MPEP §2144.05(I).   
 	Additionally, at the very least the molar ratios/amounts of the salts added would be the discovery of workable ranges/optimization of result effective variables (which is obvious, see MPEP 2144.05(II)(A) and  MPEP 2144.05(II)(B)).  Lee et al. sets forth that LiFSI provides better chemically stability, LiFP6 provides better ionic conductivity; and LiBF4 is added for form an SEI film (too much lowers ion conductivity, while too little would result in consumption during initial operation and lead to lifetime deterioration) (para 0044, 0065, 0069, 0070-0072).  Thus, the relative amounts of LiFSI, LiPF6, and LiBF4 are result effective variables in regards to forming a chemically stable electrolyte that has high ion conductivity as well as provides a sufficient SEI layer.
	As to claim 4, Lee et al. renders obvious a total concentration of the lithium salt in the electrolyte is in a range of about 0.9 M to about 1.8 M (0.1-1.5M of LiFSI and LiPF6, wherein 0.5M and 1.5M has been exemplified (para 0067, 0094, 0096); additionally 0.01-2% weight of LiBF4 is added (para 0071), which would result in an overlapping amount).  In the sample calculation for the rejection to claim 1 (fitting the teaching of Lee et al.), 1 mol of LiPF6, 0.11 mol of LiFSI, and 0.53 mol LiBF4 is added – 1.64M solution (overlapping ranges are obvious; see MPEP §2144.05(I)).  Additionally, at the very least molar amounts of the salts added added would be the discovery of workable ranges/optimization of result effective variables (which is obvious, see MPEP 2144.05(II)(A) and  MPEP 2144.05(II)(B)).  Lee et al. sets forth that if the concentration of LiFSI and LiFP6 is too low, the effect of improving the low-temperature output and high-temperature cycle characteristics is insignificant, and when it is too high, swelling may occur due to side reactions (para 0067); regarding the amount of LiBF4, it must be added in an amount to form a sufficient SEI layer formation (such that ion conductivity is maintained, and such that the material would not be consumed during initial operation, which leads to lifetime deterioration) (para 0070-0072).
	As to claim 8, Lee et al. teach including as an additive a fluoro carbonate compound that is selected from fluoroethylene carbonate (FEC), 4,5-difluoroethylenecarbonate, 4,4-difluoroethylenecarbonate, 4,4,5- trifluoroethylenecarbonate, 4,4,5,5-tetrafluoroethylenecarbonate, 4-fluoro-5- methylethylenecarbonate, 4-fluoro-4-methylethylenecarbonate, 4,5-difluoro-4- methylethylenecarbonate, 4,4,5-trifluoro-5-methylethylenecarbonate, trifluoromethylethylenecarbonate, and a combination thereof (FEC; para 0073).
	As to claim 9, Lee et al. teach further comprising at least one additive selected from the group consisting of tris(trimethylsilyl)phosphate (TMSPa), lithium difluorooxalatoborate (LiFOB), vinyleneAttorney Docket No. 302/1804_00 -31 - carbonate (VC), propanesultone (PS), succinonitrile (SN), LiBF4, a silane compound having a functional group capable of forming a siloxane bond, and a silazane compound (lithium oxalyldifluoroborate (LiODFB) (seen to be the same as LiFOB, as only the oxal and difluoro have been placed differently) and propenesultone (seen to be a slight mistranslation in the machine translation, and seen to be PS, as a propene version of a sultone would not have the correct charge balance for a stable compound)).
	As to claim 10, Lee et al. teach the electrolyte of claim 1 (see the rejection to claim 1 for details, incorporated herein but not reiterated herein for brevity’s sake).  Additionally, Lee et al. teach a cathode, an anode, and an electrolyte disposed between the cathode and the anode (claim 8; example 1, para 0089-0094).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., as applied to claim 1 above, and further in view of US 2009/0053612 (Ihara et al.). 
	As to claim 5, Ihara et al. teach of adding a sulfone of:

    PNG
    media_image1.png
    104
    480
    media_image1.png
    Greyscale

Wherein R1 is a carbon-carbon unsaturated bond or a derivative thereof (para 0164).  Specific examples include chemical formula 50(2) (ethene sulfonyl fluoride) and chemical formula 50(3) (2-propene-1-sulfonyl fluoride) (para 0173).  (Lee’s formula fits the claimed sulfone compound represented by Formula 1 wherein, in Formula 1, at least one of R1, and R2 is a fluorine atom or a C1-C12 chain hydrocarbon group substituted with a fluorine atom, and the other one of R, and R2 is a hydrogen atom or an unsubstituted C1-C12 chain hydrocarbon group.  The motivation for adding chemical formula 49, specifically in 0.01-5 wt% is to obtain high chemical stability of the electrolyte while maintaining the main electrical performance of the electrochemical device (para 0174).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to add 0.01-5 wt% of chemical formula 49 (sulfone compound that overlaps claimed formula 1) (as taught by Ihara et al., and applied to the electrolyte of Lee et al.) in order to obtain high chemical stability of the electrolyte while maintaining the main electrical performance of the electrochemical device.
	As to claim 6, the combination renders the limitation obvious, as Ihara et al., relied upon to render obvious the inclusion of a sulfone teaches chemical formula 50(2) (ethene sulfonyl fluoride) and chemical formula 50(3) (2-propene-1-sulfonyl fluoride) (para 0173) (claimed list: methanesulfonyl fluoride, ethanesulfonyl fluoride, propanesulfonyl fluoride, 2-propanesulfonyl fluoride, butanesulfonyl fluoride, 2- butane sulfonyl fluoride, hexanesulfonyl fluoride, octanesulfonyl fluoride, decanesulfonyl fluoride, dodecanesulfonyl fluoride, cyclohexanesulfonyl fluoride, trifluoromethanesulfonyl fluoride, perfluoroethanesulfonyl fluoride, perfluoropropanesulfonyl fluoride, perfluorobutanesulfonyl fluoride, ethenesulfonyl fluoride, 1-propene-1-sulfonyl fluoride, 2-propene-1-sulfonyl fluoride, 2-methoxy- ethanesulfonyl fluoride, 2-ethoxy-ethanesulfonyl fluoride, or a combination thereof).  The reasons for the combination have been set forth in the rejection to claim 5 and are incorporated herein but are not reiterated herein for brevity’s sake.  
	As to claim 7, the combination renders the limitation obvious, as Ihara et al., relied upon to render obvious the inclusion of a sulfone teaches adding an amount of 0.01-5 wt% (para 0174) (lies within claimed range).  The reasons for the combination have been set forth in the rejection to claim 5 and are incorporated herein but are not reiterated herein for brevity’s sake.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., as applied to claim 1 above, and further in view of US 2016/0211551 (Miyasato et al.). 
	As to claim 11, Lee et al. teach of providing an additional additive, such as the fluoro carbonate fluoroethylene carbonate (FEC) (para 0073).  
	Lee et al. do not teach of including a fluoro carbonate additive that is selected from 4,5-difluoroethylenecarbonate, 4,4-difluoroethylenecarbonate, 4,4,5- trifluoroethylenecarbonate, 4,4,5,5-tetrafluoroethylenecarbonate, 4-fluoro-5- methylethylenecarbonate, 4-fluoro-4-methylethylenecarbonate, 4,5-difluoro-4- methylethylenecarbonate, 4,4,5-trifluoro-5-methylethylenecarbonate, trifluoromethylethylenecarbonate, and a combination thereof.
	However, Miyasato et al. each of including an additive in the electrolyte including a carbonate compound having a fluorine atom, exemplifying FEC (4-fluoroethylene carbonate), 4,5-difluoroethylene carbonate, and 4,5-difluoroethyelne carbonate (para 0022).
	The substitution of one fluoro-carbonate additive (such as FEC, recognized by Lee et al. and Miyasato et al.) with another (such as 4,5-difluoroethylene carbonate or 4,5-difluoroethyelne carbonate, as recognized by Miyasato et al.) would yield the predictable result of providing a similar additive function.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute one fluoro-carbonate additive (such as FEC) with another (such as 4,5-difluoroethylene carbonate or 4,5-difluoroethyelne carbonate), as the substitution would yield the predictable result of providing a similar additive function.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that amounts of lithium salt selected from Lee et al. to fit the claimed ranges of ratios is hindsight as it is gleaned from the instant application.
	Examiner respectfully disagrees.  The prior art was relied upon regarding the ranges therein.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  It is noted that the claim language was examined; however, this does not equate to hindsight, as it is necessary for the Examiner to use the claims to examine the claims.  Thus, the argument is not persuasive, and the rejection of record is maintained.
	Applicant argues that the Office has not explained why one of ordinary skill would have been led to select amounts of the salts (given broad ratios) and arrive at the claimed ratios.
	Examiner respectfully disagrees.  As set forth in the rejection, some teaching regarding molar relationships exist.  They are just not presented in the same manner as claimed.  See the reiterated portion for clarity:
note: mol ratios of LiPF6 and LiFSI can be found in para 0064 (10-90 mol% of LiFSI of the total of LiFSI and FiPF6, while the amount of LiBF4 0.01-1.5 weight % by weight of the electrolyte (para 0071).
The ratio of LiPF6 and LiFSI has guidance.  However, the guidance given is LiFSI with respect to LiFSI and LiPF6 together, rather than just with respect to LiPF6 as claimed.  Accordingly, Lee et al. provides specific guidance with respect to the relationship between LiFSI and LiPF6.  In light of the guidance of the relationship given by the prior art, one of ordinary skill in the art would found the amounts in the example (changing the relationship of LiFSI being compared to the total amount of LiFSI and LiPF6 (prior art) to LiFSI being compared to LiPF6 (claimed).   Regarding LiBF4, Examiner submits that the range provided by Lee et al. is not broad – only 0.01-1.5 weight percent, a very small amount.  The majority of the calculation was made in order to express the information in the same manner as claimed (prior art uses weight amount, while claim uses mol amount).  Thus, overlapping ranges, as well as obviousness regarding optimization, as set forth in the rejection properly explains obviousness (as a relationship of LiPF6 and LiFSI is within the prior art, and the amount of LiBF4 is not broad but quite small).  Thus, the argument is not persuasive, and the rejection of record is maintained.
	Applicant presents Ex parte Kazuya Kamino and Keiji Ohama (Ex parte Kamino), which Applicant alleges to be similar (amounts without relationships) and concludes (1) no well reasoned explanation has been presented, (2) and no relationships exist, wherein (3) optimization (for chemical stability, ion conductivity, and SEI layer) as presented has not been drawn toward the claimed molar ratios and cannot be used since the instant application is drawn towards improving room temperature and high-temperature characteristics, and thus different goals.
	Examiner respectfully disagrees.  Regarding (1), (2), and (3), Examiner submits that Ex parte Kamino and that of the instant application do not follow the same fact pattern.  The instant application recognizes a relationship between LiPF6 and LiFSI (para 0064 - 10-90 mol% of LiFSI of the total of LiFSI and FiPF6, and the amount of LiBF4 added is small and not broad (0.01-1.5 weight % by weight of the electrolyte; para 0071).
With respect to (1): Sufficient explanation has been provided.  Guidance of LiPF6 and LiFSI ratio is present within the prior art. It is unsure how a mere calculation from one basis (additive to comparison to one) completely negates having a well reasoned explanation.  Again, it is emphasized that the guidance of the prior art is LiFSI with respect to LiFSI and LiPF6 together, rather than just with respect to LiPF6 as claimed.  In light of the guidance of the relationship given by the prior art, one of ordinary skill in the art would found the amounts in the example (changing the relationship of LiFSI being compared to the total amount of LiFSI and LiPF6 (prior art) to LiFSI being compared to LiPF6 (claimed).   Regarding LiBF4, Examiner submits that the range provided by Lee et al. is not broad – only 0.01-1.5 weight percent, a very small amount.  The majority of the calculation was made in order to express the information in the same manner as claimed (prior art uses weight amount, while claim uses mol amount).  Thus, overlapping ranges, as well as obviousness regarding optimization, as set forth in the rejection properly explains obviousness (as a relationship of LiPF6 and LiFSI is within the prior art, and the amount of LiBF4 is not broad but quite small).  Thus, the argument is not persuasive, and the rejection of record is maintained.
With respect to (2): Examiner respectfully disagrees.  See para 0064 (10-90 mol% of LiFSI of the total of LiFSI and FiPF6.  The amount of LiBF4 0.01-1.5 weight % by weight of the electrolyte (para 0071), which is small.  Due to the small nature of the range, it would be obvious.
With respect to (3): Examiner would like to submit that two characteristics may be the same but may be described in a different manner.  For non-limiting example chemical stability (prior art) would lead to better characteristics (at room and high temperature).  Examiner would like to suggest a less literal interpretation regarding the stated characteristics.  Accordingly, it is unsure how the same goal is not being targeted.
Thus the arguments are not persuasive, and the rejection of record is maintained.
	Applicant further argues that tables 3 and 4 presented show unexpected results of the claimed invention.
	Examiner respectfully disagrees.  Applicant has failed to meet the burden to show unexpected results under MPEP 716.02.  For example, MPEP 716.02(b) states that it’s Applicant’s burden to establish that the results are unexpected and significant and that Applicant’s have the burden of explaining proffered data.  However, the data, as presented by Applicant, does not provide any explanation regarding the claimed ratios.  Only amounts are provided, and the remarks are directed towards the amount of specific salts (i.e. p 10 “LiFSI in an amount”).  Since the data does not clearly have ratios set forth – again, it is emphasized that only amounts without ratios are presented – nothing unexpected can be drawn by the data proffered without a suitable accompanying explanation.  Additionally, Examiner suggests Applicant review MPEP 716.02 in full to see the burden that is required to meet unexpected results.  Even though no ratio data has been explained, Examiner is concerned about the few examples present, and would like to particularly point out MPEP 716.02(d)(II): “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).”  As no expected results has been shown, the rejection of record is maintained.  
	Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims (including the newly added claim) are maintained as well.
	With respect to the arguments regarding the 103 rejections, Applicant argues that the prior art used to render obvious the rejected claims (Ihara et al.) do not cure the deficiencies of the rejection applied to the independent claim (Lee et al.).  Applicant does not argue how the combination is not proper.  Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759